Title: To George Washington from Timothy Pickering, 2 February 1796
From: Pickering, Timothy
To: Washington, George


          
            Sir,
            [Philadelphia] Feby 2. 1796.
          
          At the request of the Chairman of the Committee on the bill for regulating trade with the Indian Tribes, I furnished him with a copy of Governor Blount’s letter mentioning the intended intrusions on the Cherokee lands; and also with a copy of the Attorney General’s letter to me on that subject. The chairman called upon me last evening, and suggested, that if the President officially communicated Governor Blount’s letter to Congress, it might have a good effect to enforce the provisions contemplated in the bill to prevent such outrages. The Chairman’s opinion appearing to me correct, I immediately draughted a short message, which with its object is respectfully submitted to the President’s determination.
          The Chairman left the inclosed copy of the bill, which it may please the President to peruse. I will wait on the President at ten o’clock to receive his commands in this matter.
          Some amendments suggested by the Attorney General, the Chairman proposes to move to have introduced. I am most respectfully sir your obt servant
          
            Timothy Pickering
          
        